Wheeler, J.
This cause has now been heard on motion of defendants for leave to amend the answer and to take further proofs. The testimony sought appears to be newly discovered, material, and not merely cumulative. The defendants do not appear to have used all due diligence, but their laches do not seem so great that they should be deprived of all relief in this direction. A motion for a rehearing has been before made and overruled, but this motion has not been before made. '1’his is the first adjudication upon this patent, and it should, if it can be consistently, made upon a full showing. Upon the whole, the motion is granted, without prejudice to the injunction now in force, upon the express condition that the defendants pay to the clerk of this court for the orator’s counsel a reasonable counsel fee for the argument on final hearing already had, to be fixed by the clerk within 20 days, and that in case the defendants finally prevail upon the evidence sought, the orator shall recover of the defendants the taxable costs of the canse hitherto as they would be taxed in ordinary cases where costs are recovered.
ON REHEARING UPON ADDITIONAL PROOFS.
The now evidence in this case shows satisfactorily and beyond fair doubt that the method of making and ornamenting bevel-edged cards of the first claim of plaintiffs patent was known to and practised by Thomas J. Mooney and others prior to the plaintiff’s discovery thereof, as set up in the answer of the defendants. The defendants are therefore entitled to a decree upon the terms imposed in granting the motion for a rehearing. Let a decree be entered dismissing the bill of complaint, with costs to the plaintiff to tbe granting of the motion for rehearing, and with costs to the defendant subsequent thereto.